DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 2-6 are objected to because of the following informalities:  
Regarding claims 2-6, it is suggested the preamble reciting “the single-type probe pin” read --the replaceable single-type probe pin-- in order to be consistent with the terminology used in the preamble of claim 1.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 of copending Application No. 16/891748 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claim limitations are anticipated by the co-pending application 16/891748 as outlined in the table below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Pending Application 16/891528
Co-Pending Application 16/891748
1.    A replaceable single-type probe pin comprising:
a support having upper and lower coupling portions disposed at both ends of a supporting bar to face each other;
an upper plunger detachably coupled to the upper coupling portion;
a lower plunger detachably coupled to the lower coupling portion; and
a coil spring disposed between the upper and lower plungers and pressing the upper and lower plungers in opposite direction,
wherein any one of the upper and lower plungers can reciprocate in an elasticity direction of the coil spring.
1.    A replaceable double-type probe pin comprising:
a support having upper and lower coupling portions disposed at both ends of a supporting bar to face each other;
an upper plunger detachably coupled to the upper coupling portion and being able to reciprocate up and down when coupled;
a lower plunger detachably coupled to the lower coupling portion and being able to reciprocate up and down when coupled; and
a coil spring disposed between the upper and lower plungers and pressing the upper and lower plungers in opposite directions.

2.    The single-type probe pin of claim 1, wherein coupling holes in which the upper and lower plungers are fitted, respectively, and assembly slits communicating with the coupling holes so that the upper and lower plungers can be moved inside and outside are formed at the upper and lower coupling portions, respectively.
wherein coupling holes in which the upper and lower plungers are fitted to be able to slide, respectively, and assembly slits communicating with the coupling holes so that the upper and lower plungers can be moved inside and outside are formed at the upper and lower coupling portions, respectively.
3.    The single-type probe pin of claim 2, 

wherein the upper and lower plungers each have: 

a plunger body; 

a flange protruding from the plunger body; and 


a spring coupling portion extending away from the plunger body from the flange and coupled to the coil spring, and  

an annular assembly groove inserted in the coupling hole through the assembly slit is formed on the plunger body.
3.    The replaceable double-type probe pin of claim 2, 
wherein the upper and lower plungers each have:

a plunger body fitted in the coupling hole to be able to slide up and down;

a flange protruding from the plunger body; and

a spring coupling portion extending away from the plunger body from the flange and coupled to the coil spring;

wherein an annular assembly groove inserted in the coupling hole through the assembly slit is formed on the plunger body.

4.    The single-type probe pin of claim 3, wherein a width of the assembly slit is the same as or smaller than a diameter of the annular assembly groove.
4.    The replaceable double-type probe pin of claim 3, wherein a width of the assembly slit is the same as or smaller than a diameter of the annular assembly groove.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vinther US 2014/0065893 (Vinther).
Regarding claim 1, Vinther teaches (Figs. 17, 19, 25) a replaceable single-type probe pin (see Fig. 17 – electrical contact 10) comprising:
a support (see Fig. 17 – shunt strip 92)  having upper and lower coupling portions disposed at both ends of a supporting bar to face each other (see Fig. 17 – shunt 92 includes shorting fingers 184 bent loosely round spring 20, considered the upper coupling portion.  Shunt 92 includes shorting fingers 186 bent loosely around spring 20 considered the lower coupling portion.  Supporting bar considered the bar of shunt 92 in in between fingers 184, 186);
an upper plunger (see Fig. 17 – end of spring 20 with contact point 24a)  detachably coupled to the upper coupling portion (see Fig. 17 – fingers 184 are loosely bent around spring 20 per para [0108] and thus is considered detachably connected);
a lower plunger (see Fig. 17 – end of spring 20 with contact point 24b)  detachably coupled to the lower coupling portion (see Fig. 17 and para [0108] – shorting fingers 186 are loosely bent to provide sliding electrically contact between the shunt strip 92 and the spring 20); and
a coil spring (see Fig. 17 – convolutions 22) disposed between the upper and lower plungers (see Fig. 17 –convolutions 22 are between 24a and 24b) and pressing the upper and lower plungers in opposite direction (see para [0110] – the spring 20 is compressed when the fingers 184, 186 are bents around the slots 188, 190, thus ensuring the convolutions 22 are pressing the contact points 24a and 24b in opposite directions),
wherein any one of the upper and lower plungers can reciprocate in an elasticity direction of the coil spring (see Fig. 17 and para [0108] – shorting fingers 184, 186 are loosely bent to provide sliding electrical contact between the shunt strip 92 and the spring 20 thus allowing the upper and lower plungers to reciprocate).
Regarding claim 2, Vinther teaches (Figs. 17, 25) the single-type probe pin of claim 1, wherein coupling holes in which the upper and lower plungers are fitted, respectively, and assembly slits communicating with the coupling holes so that the upper and lower plungers can be moved inside and outside are formed at the upper and lower coupling portions, respectively (see Fig. 17 and para [0108] – shorting fingers 184, 186 are loosely bent to provide sliding of the spring 20.  As shown in Fig. 19 – fingers 184, 186 are bent to form coupling holes in which the spring 20 slides.  Also shown in Fig. 19 there is a slit between left and right fingers 184, 186).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Vinther US 2014/0065893 (Vinther) in view of Lee US 2013/0106457 (Lee).
Regarding claim 3, Vinther teaches (Figs. 17, 25) single-type probe pin of claim 2, wherein the upper and lower plungers (see Fig. 17 – portion of spring 20 with contact portions 24a, 24b) each have: 
a plunger body (see Fig. 17 – body of spring 20 between the tips 24a,b and convolutions 22);
 a flange protruding from the plunger body (see Fig. 17 – after slots 188, 190, the width of spring widens thus forming a flange); and 
a spring coupling portion extending away from the plunger body from the flange (see Fig. 17 – portion of spring 20 between the slots 188,190 and the convolutions 22) and coupled to the coil spring (see Fig. 17 – convolutions 22), and an assembly groove inserted in the coupling hole through the assembly slit is formed on the plunger body (see Fig. 17 – slots 188, 190 form groove along slides of the spring 20.  This is inserted in a hole formed from fingers 1846, 186).
Vinther does not explicitly teach an annular assembly groove.
Lee teaches (Fig. 1) an annular assembly groove (see Fig. 1 – shows upper pin member 10 of test probe and includes an annular groove around which top of barrel 20 is located).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical contact taught by Vinther to be annular shaped and thus have an annular groove as taught by Lee as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to achieve a more reliable contact by having a more uniform force from the contact probe.  It is further noted that a change in shape is generally held to be within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 
Regarding claim 4, Vinther teaches (Figs. 17 and 25) the single-type probe pin of claim 3, wherein a width of the assembly slit (see Fig. 19 – space between fingers 184, 186 after bending) is the same as or smaller than a diameter of the assembly groove (see Fig. 17, 19 – width of space between fingers 184, 186 after bending is smaller than the diameter of the spring 20 at the location of the slots 188).
Vinther does not explicitly teach an annular assembly groove.
Lee teaches (Fig. 1) an annular assembly groove (see Fig. 1 – shows upper pin member 10 of test probe and includes an annular groove around which top of barrel 20 is located).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical contact taught by Vinther to be annular shaped as taught by Lee as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to achieve a more reliable contact by having a more uniform force from the contact probe.  It is further noted that a change in shape is generally held to be within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 
Regarding claim 5, Vintner teaches (Figs. 17, 19, and 25) the single-type probe pin of claim 3, wherein a diameter of the plunger body of any one of the upper and lower plungers is the same as or smaller than inner diameters of the coupling holes (see Fig. 25 – portion of the body of spring associated with slots 188 is smaller than the hole formed by fingers 184), so the one can reciprocate up and down (see Fig. 17 and para [0108] – shorting fingers 184 are loosely bent to provide sliding electrical contact between the shunt strip 92 and the spring 20), and a diameter of the plunger body of the other one is larger than the inner diameters of the coupling holes, so the other one is fixed (see Fig. 17 – fingers 186 are wrapped around the slots 190.  The diameter of the spring 20 outside the slots 190 is larger than the inner diameter of the hole formed by fingers 186 and thus the spring 20 is fixed within the shunt 92).
Regarding claim 6, Vinther teaches (Figs. 18 and 25) the single-type probe pin of claim 3, wherein the plunger bodies of the upper and lower plungers have the same outer diameters (see Fig. 17), and an inner diameter of any one of the upper and lower coupling portions (see Fig. 17 – inner diameter hole formed by bending fingers 184, 186 as shown in Fig. 19) is smaller than the outer diameters of the plunger bodies of the upper and lower plungers (see Fig. 17 – inner diameter of hole formed by bending fingers 184, 186 is smaller than largest width of the outer dimeter of the spring 20 adjacent to slot 186, 190).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kruger et al. US 4,773,877 – teaches a contactor in Fig. 3 with a reciprocating plunger end 20 and a fixed end 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628.  The examiner can normally be reached on Monday-Friday 7:30AM - 3:30PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEE E RODAK/Primary Examiner, Art Unit 2868